In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00071-CR



             MIKAYLA POTEET, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 145th District Court
             Nacogdoches County, Texas
              Trial Court No. F1522117




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        MiKayla Poteet pled guilty to abandoning a child and was sentenced to one year of

confinement in State Jail with the Texas Department of Criminal Justice. 1 See TEX. PENAL CODE

ANN. § 22.041(b). Poteet appeals.

        Poteet’s attorney on appeal has filed a brief that states that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. Providing a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced, counsel has met the requirements of Anders v. California. See Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

        By letter dated June 17, 2019, counsel mailed to Poteet a copy of the brief, the motion to

withdraw, and a motion for pro se access to the appellate record lacking only Poteet’s signature.

Poteet was also informed of her right to review the appellate record and file a pro se response. By

letter dated June 17, this Court informed Poteet that any pro se response was due on or before

July 18, 2019. On July 24, this Court further informed Poteet that the case would be set for




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                        2
submission on the briefs on August 14. We received neither a pro se response from Poteet nor a

motion requesting an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            August 14, 2019
Date Decided:              August 19, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.



                                                           3